EXHIBIT 10.2

EXECUTION COPY

[RENAISSANCERE LETTERHEAD]

January 17, 2011

Platinum Underwriters Bermuda, Ltd.
Platinum Underwriters Reinsurance, Inc.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08
Bermuda

Re: Referral Agreements with Renaissance Underwriting Managers Ltd.

Ladies and Gentlemen:

Reference is made to (i) that certain Referral Agreement (the “US Referral
Agreement”), dated as of November 3, 2003, by and between Renaissance
Underwriting Managers Ltd. (“RUM”) and Platinum Underwriters Reinsurance, Inc.
(“Platinum US”) and (ii) that certain Referral Agreement (the “Bermuda Referral
Agreement” and, together with the US Referral Agreement, the “Referral
Agreements”), effective as of November 1, 2002, by and between RUM and Platinum
Underwriters Bermuda, Ltd. (“Platinum Bermuda” and, together with Platinum US,
“Platinum”).

In consideration of the payment to RUM by Platinum on the date hereof of One
Dollar (US$1.00), in accordance with Article II, Section (2) of each Referral
Agreement, Platinum and RUM each hereby agree that each Referral Agreement is
hereby terminated, shall be of no further force or effect and no further
payments shall be due thereunder from and after the date hereof.

[Remainder of page left intentionally blank]

Sincerely,

RENAISSANCE UNDERWRITING MANAGERS LTD.

By: /s/ Aditya K. Dutt
Name: Aditya K. Dutt
Title: President


Accepted and Agreed:

PLATINUM UNDERWRITERS BERMUDA, LTD.

By: /s/ Gavin P. Collery
Name: Gavin P. Collery
Title: Senior Vice President & Chief Financial Officer



PLATINUM UNDERWRITERS REINSURANCE, INC.

By: /s/ N. Adriana Nivia
Name: N. Adriana Nivia
Title: SVP & CFO


